Per Curiam:
Epitomized Opinion
In this case several property owners brought their several suits in the Common Pleas under 12075 GC., to enjoin the collection of certain special assessments. The cases were consolidated under the above title. It is contended by, the plaintiff that the assessments made are void, because they are in excess of one-third of the actual value of the land assessed, after the improvements were completed. The city insisted otherwise, but the court herein held that under the statute, as amended in 1904, the conclusion must be that the value of the property should be fixed at the time or immediately after the completion of the improvement.
The court then fixed the values of the tracts and lots and enjoined all of that part of the assessments above one-third of the values fixed by it.
Farr, Pollock and Roberts, JJ., of the seventh district, sitting in ninth district.